Battle, J. Assuming that appellee agreed to indorse the note executed by W. T. Bishop to R. R. Bishop for $100, as contended by appellant, and failed to do so, its liability was no greater than it would have been had it done so. By agreeing to indorse the note it undertook to pay the amount due on the same, provided payment was demanded by appellant of the maker of the note within a reasonable time after the indorsement, and he refused to pay the same, and due notice of such refusal was given to the appellee, the note being overdue at the time appellee agreed to indorse it. To hold appellee responsible, such demand must have been made, but appellant wholly failed to make it, and held the note sixteen days, when she discovered that it was indorsed by appellee “without recourse,” and returned the note to appellee. Appellee is not liable for damages on the instrument or the agreement to indorse, the conditions upon which it was to become liable never having been performed. Judgment affirmed.